Name: Commission Regulation (EC) No 584/2001 of 26 March 2001 amending Regulations (EC) No 1103/2000 and (EC) No 1926/2000 providing for the granting of compensation to producers' organisations in respect of tuna delivered to the processing industry from 1 July to 30 September 1999 and from 1 October to 31 December 1999
 Type: Regulation
 Subject Matter: agricultural structures and production;  cooperation policy;  agricultural policy;  industrial structures and policy;  fisheries
 Date Published: nan

 Avis juridique important|32001R0584Commission Regulation (EC) No 584/2001 of 26 March 2001 amending Regulations (EC) No 1103/2000 and (EC) No 1926/2000 providing for the granting of compensation to producers' organisations in respect of tuna delivered to the processing industry from 1 July to 30 September 1999 and from 1 October to 31 December 1999 Official Journal L 086 , 27/03/2001 P. 0004 - 0007Commission Regulation (EC) No 584/2001of 26 March 2001amending Regulations (EC) No 1103/2000 and (EC) No 1926/2000 providing for the granting of compensation to producers' organisations in respect of tuna delivered to the processing industry from 1 July to 30 September 1999 and from 1 October to 31 December 1999THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the market in fishery and aquaculture products(1), and in particular Article 27(6) thereof,Whereas:(1) Regulation (EC) No 104/2000 replaced Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organisation of the market in fishery and aquaculture products(2) with effect from 1 January 2001. Article 27 of Regulation (EC) No 104/2000 provides for an allowance to be granted to producers' organisations in respect of tuna delivered to the processing industry, which was formerly provided for in Article 18 of Regulation (EEC) No 3759/92.(2) By Commission Regulations (EC) No 1103/2000(3) and (EC) No 1926/2000(4), the allowance provided for in Article 18 of Regulation (EEC) No 3759/92 was granted respectively from 1 July to 30 September and from 1 October to 31 December 1999 to producer organisations in respect of yellowfin tuna (Thunnus albacares) weighing more than 10 kg each, yellowfin tuna (Thunnus albacares) not weighing more than 10 kg each and skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis).(3) According to the Spanish authorities, some members of the producer organisation OPTUC (OrganizaciÃ ³n de Productores de TÃ ºnidos Congelados) withdrew their membership in June 1998 and became members of the producer organisation Opagac (OrganizaciÃ ³n de Productores Asociados de Grandes Atuneros Congeladores de EspaÃ ±a). On 16 October 2000 the Spanish authorities provided the Commission with final data concerning the quantities of tuna that were sold and delivered to the processing industry by the members of the concerned producer organisations in the period from 1 July 1995 until 30 June 1998. These final data modified the data sent to the Commission on 30 July 1998 following the change of enterprises and vessels from OPTUC to Opagac.(4) The data provided by the Spanish authorities do affect the allocation of quantities eligible for compensation among the two producer organisations concerned for the periods from 1 July to 30 September 1999 and from 1 October to 31 December 1999 as laid down respectively in the Annex to Regulation (EC) No 1103/2000 and in the Annex to Regulation (EC) No 1926/2000.(5) Regulations (EC) No 1103/2000 and (EC) No 1926/2000 should therefore be amended accordingly.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1103/2000 is replaced by the text shown in Annex I to this Regulation.Article 2The Annex to Regulation (EC) No 1926/2000 is replaced by the text shown in Annex II to this Regulation.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 March 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 17, 21.1.2000, p. 22.(2) OJ L 388, 31.12.1992, p. 1.(3) OJ L 125, 26.5.2000, p. 18.(4) OJ L 230, 12.9.2000, p. 10.ANNEX I"ANNEXAllocation among producers' organisations of quantities of tuna on which the compensatory allowance is payable for the period 1 July to 30 September 1999, broken down by compensation percentage band1.>TABLE>2.>TABLE>3.>TABLE>"ANNEX II"ANNEXAllocation among producers' organisations of quantities of tuna on which the compensatory allowance is payable for the period 1 October to 31 December 1999, broken down by compensation percentage band1.>TABLE>2.>TABLE>3.>TABLE>"